Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Objections
Claims 3 and 9 objected to because of the following informalities:  the claim does not end with a period. Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 0377143) in view Lee (US 2011/0249859).

Regarding 1, Brown teaches  A method of manufacturing an electrodynamic acoustic transducer with a frame and/or a housing (Brown figure 1, with BRI, pole plate 3 can be considered a frame. It is known in the art that a loudspeaker typically has a housing), a membrane fixed to said frame or said housing (Brown figure 1 and ¶0002, diaphragm of the loudspeaker”), at least one coil (Brown figure 1, voice coil 1), which is attached to the membrane (Brown figure 1 and ¶0006, “At the upper free end the voice coil 1 is connected concentrically to the funnel-shaped diaphragm 4 of the loudspeaker) and which has an electrical conductor in the shape of loops running around a coil axis in a loop section (Brown figures 1-2 and ¶0007 “coil of conductive foil”), and a magnet system being designed to generate a magnetic field transverse to the conductor in the loop section (Brown figure 1 and ¶0006, “voice coil of a speaker magnetic system”), comprising the steps of: a) cutting the electrical conductor out of a metallic foil (Brown figures 1-2, foil 7, it is obvious and old in the art to cut metallic foil to preferred shape since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955))); b) forming an insulation layer on the electrical conductor (Brown figures 1-2, insulation layer 8); and d) connecting the conductive layers to each other by means of an adhesive ( Brown ¶0007, “The layers of the coil…mechanically connected to one another” and  “Suitable adhesives”), however does not explicitly teach c) making a stack of conductive layers from the electrical conductor by: stacking of separate pieces of the electrical conductor and electrically connecting the stacked separate pieces; and/or folding of the electrical conductor.

Lee teaches c) making a stack of conductive layers from the electrical conductor by: stacking of separate pieces of the electrical conductor and electrically connecting the stacked separate pieces (Lee figures 3-4 and ¶0034, “voice coil may be formed by stacking a plurality of laminated metal plates and may be connected to an electrode terminal” and ¶0022 “stacking K ring-shaped laminated metal plates 1112-1 to 112-K” and each plate 112 is also laminated with insulating material 112a); and/or folding of the electrical conductor.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lee to improve the known transducer of Brown to achieve the predictable result of increased reliability ( Lee ¶0009).

Regarding claim 5, Brown in view of Lee teaches first the stack of conductive layers is made from the electrical conductor without an adhesive and then an adhesive is applied to the stacked electrical conductor (Brown figure 2, the foil 7 and insulation 8 are separate parts).

Regarding claim 9, Brown in view of Lee teaches he coil is coated with an insulating material after step d) (Brown figures 1-2, insulation layer 8).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 0377143) in view Lee (US 2011/0249859) in further view of Arz (US 6741152).

Regarding claim 2, Brown in view of Lee teaches the electrical conductor is cut out of an aluminum foil in step a) (Brown ¶0007 “aluminum foil”), however does not explicitly teach a passivation layer, which is part of the insulation layer, is formed on the electrical conductor by exposing the electrical conductor to hot distilled or de-ionized water and/or to hot vapor of distilled or de-ionized water.

Arz teaches a passivation layer, which is part of the insulation layer, is formed on the electrical conductor by exposing the electrical conductor to hot distilled or de-ionized water and/or to hot vapor of distilled or de-ionized water (Arz Col 1 lines 39-50, “cooling channel in the electrical conductor for the turns of the gradient coil requires a complete insulation of the coolant circulation path due to the high, and partially different voltages, in the region of the gradient coil and, given employment of water as the coolant, requires the use of highly distilled, non-conductive (i.e., non-ionized) water”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Arz to improve the known transducer of Brown in view of Lee to achieve the predictable result of a cooler magnetic coil.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 0377143) in view Lee (US 2011/0249859) in further view of Jiang (US 2018/0342789).

Regarding claim 3, Brown in view of Lee does not explicitly teach the conductive layer is cut by means of a laser beam or a water beam in step a).

Jiang teaches cutting conductive layer by using a laser beam (Jiang ¶0056, slots 66 may be formed in conductive layer 60 by etching (e.g., laser etching), stripping, cutting, or otherwise removing conductive material in layer 60”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Jiang to improve the known transducer of Brown in view of Lee to achieve the predictable result of precise etching of a conductive layer.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 0377143) in view Lee (US 2011/0249859) in further view of Yang (US 2015/0350791).

Regarding claim 4, Brown in view of Lee does not explicitly teach the separate pieces of the electrical conductor are electrically connected by means of laser welding or ultrasonic welding in step c).

Yang teaches the separate pieces of the electrical conductor are electrically connected by means of laser welding or ultrasonic welding in step c) (Jiang ¶0050, “the two ends 120a and 120b of the voice coil 120 can also be electrically connected to the first conductive region 111A and the second conductive region 111B through laser welding”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yang to improve the known transducer of Brown in view of Lee to achieve the predictable result of a secure connection between two conductors.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 0377143) in view Lee (US 2011/0249859) in further view of Manack (US 2013/0221455).

Regarding claim 6, Brown in view of Lee does not explicitly teach superfluous adhesive is removed by means of a laser.

Manack teaches superfluous adhesive is removed by means of a laser (Manack ¶0022, ¶0041).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Manack to improve the known transducer of Brown in view of Lee to achieve the predictable result of achieving a clean finish to a speaker without excessive material.

Regarding claim 7, Brown in view of Lee in further view of Manack teaches a supporting structure connected to the electrical conductor by means of bars is cut out of the metallic foil in step a) and the supporting structure is removed from the electrical conductor after step d) (Manack figures 5-7, parts of plates are etched out).

Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “the bars of adjacent conductive layers are located at different positions after step c) when viewed in a direction of the loop axis” in combination with all other limitations in the claim(s) as defined by the applicant.

Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “that tensile stress in the electrical conductor is kept below 50 N/mm.sup.2 during steps a) to d)” in combination with all other limitations in the claim(s) as defined by the applicant.

Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “an indentation is formed along a folding line, around which the electrical conductor is to be folded, before step c), and/or along a tear off line of a bar connecting the electrical conductor to a supporting structure” in combination with all other limitations in the claim(s) as defined by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652